Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 15-20 are objected to because of the following informalities:  
In claim 15, line 7, “a current state of charge” should be --a claim 17, line 3.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “each time period” in lines 11 and 14. This limitation is too broad without definite boundaries. For examination purpose, it is assumed to be --each time period of a plurality of periods--.

	Claim 8 and 15 are rejected by analogy to claim 1.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “identifying a power usage of an information handling system (IHS)” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements that are sufficient to integrate the claim into a practical application. The preamble regarding the term ”computer-implemented” is recited at a high level of generality that it can be merely to “apply” the abstract idea using a conventional computer, and thus is insufficient make the claim a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 8 and 15 are similarly rejected by analogy to claim 1. Note that the information handling system in claim 8 can be a conventional computer with conventional computer components, and the non-transitory computer-readable medium in claim 15 is a conventional computer component. The conventional computer and computer components are invoked for their conventional computer functionalities, and therefore insufficient to make the claim a practical application of, or significantly more than, the abstract idea.

Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that the displaying a notification on a GUI in claims 4, 11, and 18 is an insignificant extra-solution activity to show the result of the abstract idea.

Notes
5.	Claims 1, 8, and 15 distinguish over the closest prior art of record as discussed below.
	Regarding claims 1, 8, and 15, the closest prior art of record fails to teach the features of claim 1 (as a representative): “generating a predicted relative state of charge (RSOC) profile of the battery based on i) the power usage of the IHS, ii) an entirety of the charge profile of the battery, iii) the state of charge of the battery, and iv) power delivery capabilities of the power source; and identifying a runtime estimate of the battery, including: i) determining, for each time period, a time to full for the time period based on the predicted RSOC profile of the battery for the time period and the charging level of the time period, and ii) calculating a summation of the time to full for each time period based on the current time to generate the runtime estimate of the battery,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Zeyghami et al. (US 20200309857 A1) teaches a method of determining properties of a battery, involving determining a charging status of the battery based on measured one or more properties; and updating comprises a prediction of a remaining time to charge the battery based on the determined charging status of the battery.
	Ben-Aicha et al. (US 20140125348 A1) teaches a system for estimating the end-of-charge time of a battery connected to a battery charger on board a motor vehicle, involving a means (1) for determining the charge status of a battery, a means (6) for determining the charge power of the battery charger and a means (11) for determining an end-of-charge time.
	PORCELLATO et al. (WO 2010094875 A1) teaches a system for controlling the recharging of a battery, involving determining a length of time for which the vehicle has been immobilized from this data and determining the time taken to fully charge the battery from the initial battery charge level.
	SILVA et al. (DE 102018005797 A1) teaches a method for estimating the required period for full charge of a rechargeable electrochemical energy storage device based on two time duration estimates.
	SEO (KR 20200025495 A) teaches a method for estimating charging time of an electric vehicle having the secondary battery, involving estimating an SOC of the secondary battery based on at least one between the voltage and the current of the secondary battery, dividing an SOC from a fully charged state to a fully discharged state into a plurality of SOC sections based on the SOC to list the SOC sections, determining a maximum charging current corresponding to each SOC section, estimating a capacity for each SOC section, dividing the capacity for each SOC section by the present charging current or the maximum charging current to calculate section charging time, and estimate the charging time of the secondary battery based on the sum of the section charging times.
	HAGIMORI et al. (US 20120130661 A1) teaches a battery monitoring device, involving computing a charging time of the battery by using detected voltage value, current value and temperature; determining a charging state of the battery; and computing a fully charged time of the battery based on a first charging ratio, a constant-current charging ratio, and a second charging ratio.
	MOTOMIYA et al. (JP 07274408 A) teaches a method of estimating charging time of a battery, involving estimating a first charge time for a constant-current mode, a second charge time for a constant-voltage mode, and summing the chare times to obtain the charge time of full charge.
	
	Dunstan (US 5565759 A) teaches a smart battery that can predict recharge time of the battery predicts the recharge time of the battery based on the selected charge rate, the present battery capacity, one or more charging characteristics of the battery, and the environmental conditions of the battery (such as battery temperature).
	VESTAMA et al. (US 20120098500 A1) teaches a method for estimating the remaining charging time of a rechargeable battery, detecting an availability of a charging device to a battery in an apparatus; determining a type of the charging device by measuring its charging characteristics for charging the battery in the apparatus and comparing its measured charging characteristics with stored charging characteristics of a plurality of chargers, adapters, or charger-adapter combinations; measuring charging current of the battery; and calculating a time remaining to charge the battery based on a comparison of the measured charging current with the stored charging characteristics.
	None of the above references, singly or in combination, teaches or suggests the above indicated claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857